Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the application filed on 6/7/2019
	Claims 1-2, 4, 6-10, 12-14, 16-20 and 22-25 are pending.
Claims 3, 5, 11, 15 and 21 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6-10, 12-14, 16-20 and 22-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rejected because the limitation “charger (PMIC)” as presented is unclear with respect to its intended meaning.
Dependent claims 4, 6-10 are rejected because they depend directly or indirectly from claim 2.
Claims 12-14, 16-20 and 22-25 are rejected for the same reason.

Claim 2 is rejected because the acronym “PMIC” is not defined in claim 2.  The first occurrence of acronyms in each claim group (method, device, and system for this instant application) must be defined/spelled out.

Claims 12-14, 16-20 and 22-25 are rejected for the same reason.

Claim 22 is rejected because “the charging controller” lacks antecedent basis.
Claims 23-25 are rejected because they depend from claim 22.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 10, 12-14, 16-17, 20 and 22-24 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Tang (US 2014/0368170)
Regarding claim 1, the prior art discloses:
A method for charging a rechargeable battery, said method comprising: 
a. Charging the battery in a pre-charging profile up to a minimal voltage value (see pre-charging in one or more of fig 5-6, 8, 11, 14-15, 18 or pre-charging features described in  one or more of par 55, 59, 62, 71, 74-75, 86, 91-94, 113, 139, 141, 149, 159); 
b. Charging the battery in dynamic adaptive current charging profile at a maximal available current value (see, i.e.,  one or more of summary, and/or one or more of fig 4-6, 9-10,  14-15); and 
par 6, 11, 14, 99); wherein, said dynamic adaptive current charging profile at a maximal available current is configured to allow improved charging efficiency (par 11, 14, 99) and to minimize heat production (see implementing a battery activation technology at a low temperature, improving heat, solving/better heat dissipation, optimum operation temperature range (par 64, 184)) during charging relative to constant current charging profile.
(Claim 2) wherein said maximal available current value at the adaptive current charging profile is determined by a charger (PMIC) connected to said battery, and wherein said charger determines the maximal available current value at a specific time point based on measured parameters in real time (see one or more of fig 1-3, 5, 9, 11, 13, 17).
(Claim 4) wherein said measured parameters are at least one of the following parameters: battery temperature, battery's surroundings temperature, battery voltage level, battery charge current, a rectifier connected to said charger voltage, and a rectifier connected to said charger current, and wherein said measured parameters are indicative of the charging level of the battery allows the charger to adjust the charging current at step (b) accordingly (par 57-58, 141, 143, 146)
(Claim 6) wherein said measured parameters are further indicative of the safe charging range of the battery for maintaining longevity of battery (par 3, 64).
(Claim 7) wherein said charger is configured to allow charging at maximal available charging current in real time by controlling an adaptive impedance network connected thereto and/or an internal PWM (see one or more of par 65, 81, 101, 106, 114, 128, 132-124, 143, 146, 149) according to the at least one measured parameters.
(Claim 10) wherein said charging is performed within a safe predefined range of temperature, voltage and current so as to maintain longevity of the charged battery and avoid damage that may occur to the battery or shorten the battery (par 64, 115, 141, 143).
Claims 12-14, 16-17, 19-20 and 22-24 recite similar subject matter and rejected for the same reason.
For charging controller in claim 22, see one or more of abstract, fig 3-4, 6, 8-11, 13, 15-16


Regarding claim 1, the prior art discloses:
A method for charging a rechargeable battery, said method comprising: 
a. Charging the battery in a pre-charging (par 155, 165) profile up to a minimal voltage value; 
b. Charging the battery in dynamic adaptive current charging profile at a maximal available current value (see one or more of summary, 11-17 and/or par 64-66, 83, 87, 95-97, 102-106, 122-126, 140, 155-162); and 
c. Charging the battery in a constant voltage (par 165) profile up to termination of charging; wherein, said dynamic adaptive current charging profile at a maximal available current is configured to allow improved charging efficiency and to minimize heat (par 144, 177) production during charging relative to constant current charging profile.
(Claim 2) wherein said maximal available current value at the adaptive current charging profile is determined by a charger (PMIC) connected to said battery, and wherein said charger determines the maximal available current value at a specific time point based on measured parameters in real time (fig 3, 5, 7-9, 11-17)
(Claim 4) wherein said measured parameters are at least one of the following parameters: battery temperature, battery's surroundings temperature, battery voltage level, battery charge current, a rectifier connected to said charger voltage, and a rectifier connected to said charger current, and wherein said measured parameters are indicative of the charging level of the battery allows the charger to adjust the charging current (par 60-61, 102, 173, 178, 187-188) at step (b) accordingly.
(Claim 6) wherein said measured parameters are further indicative of the safe charging range of the battery (see charging/battery condition indicator /signal/display screen in one or more of par 14, 66, 85, 93, 102, 107, 114, 126, 144, 172, 180 and/or one or more of fig 10-15, 26) for maintaining longevity of battery.
(Claim 7) wherein said charger is configured to allow charging at maximal available charging current in real time by controlling an adaptive impedance network connected thereto and/or an internal PWM according to the at least one measured parameters (par 64, 73, 101, 134, 164, 207).

(Claim 9) wherein said charger communicates the measured parameters values to a transmitting unit, said transmitting unit is configured to control the charging process by modifying the RF power level transmitted toward a receiving unit connected to said battery at a certain time point according to the values received from the charger (fig 18-19).
(Claim 10) wherein said charging is performed within a safe predefined range of temperature, voltage and current so as to maintain longevity of the charged battery and avoid damage that may occur to the battery or shorten the battery (see one or more of fig 7, 10-18)
12-14, 16-20 and 22-25 recite similar subject matter and rejected for the same reason. 
For charging controller in claim 22, see control circuit, battery/power management circuit/software, charge controller (abstract, summary, fig 9-10, 19, 26))

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851